Citation Nr: 0330210	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
psoriasis.

2.  Entitlement to a rating in excess of 40 percent for 
psoriatic arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for 
psoriatic arthritis of the left hand.

4.  Entitlement to a rating in excess of 20 percent for 
psoriatic arthritis of the right hand.

5.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left shoulder.

6.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right shoulder.

7.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left wrist.

8.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right wrist.

9.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left ankle.

10.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right ankle.

11.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left foot.

12.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right foot.

13.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to July 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that 
determination the RO granted an increased 30 percent rating 
for psoriasis and denied a rating in excess of 40 percent for 
psoriatic arthritis as an active process.  In an April 2000 
statement of the case the RO found the veteran's psoriatic 
arthritis was more advantageously rated as chronic residuals 
affecting individual joints.  

In his August 1999 correspondence the veteran sought a 
separate rating for psoriatic arthritis of the 
temporomandibular joints.  This matter is referred to the RO 
for appropriate action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran has not been notified of the VCAA and how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

The veteran underwent VA examinations pertinent to his claims 
in September 1999, July 2000, March 2002, and October 2002.  
The nature of the disability at issue suggests ongoing 
treatment.

The Board also notes that the regulations for the evaluation 
of spine disabilities were revised effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, what the current record shows, 
what evidence he is to provide and what 
evidence VA will attempt to obtain, and 
the period of time provided for response.  
See Quartuccio, PVA, supra.

2.  The RO should ascertain from the 
veteran all sources of treatment (VA and 
private) he has received for his service 
connected psoriasis/psoriatic arthritis 
since October 2002, then obtain complete 
copies of reports of all such treatment.  

3.  If the records obtained pursuant to 
the request above reflect any 
impairment/disability that is at all at 
variance with that noted on October 2002 
examination, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the present 
nature and severity of his service-
connected psoriasis/psoriatic arthritis.  
The examiner should note whether the 
psoriatic arthritic is quiescent or 
active and, if the latter, to describe 
the extent and duration of any 
incapacitating exacerbations.  The 
examiner should assess the impairment of 
each individual joint involved, and 
arrange for any indicated tests or 
studies, specifically including ranges of 
motion.  Any additional loss of motion 
due to objective evidence of functional 
loss due to pain on use or due to flare-
ups should be noted.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinions given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If any 
issue on appeal remains denied (in whole 
or in part), the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond (specifying which rating(s) 
remain contested).  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


